Citation Nr: 1331824	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for an adjustment disorder, with mixed anxiety and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to January 1988, from January 1991 to June 1991, and from June 2004 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO granted service connection for an adjustment disorder and assigned a 10 percent disability rating, effective July 16, 2008.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.  A supplemental statement of the case (SSOC) was issued in December 2012.  

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Veteran's VA Form 9 does not reflect any indication that he desired a Board hearing;  However, in May and June 2013-prior to the certification of the appeal to the Board-the Veteran's local representative subsequently mailed VA two statements (on VA Forms 646) stating that he expressly "reserved the right to submit additional evidence and [/] or an appellant brief at the hearing."  (emphasis added).  This statement appears to indicate a desire for a Board video-conference or in-person (Travel Board) hearing at the RO.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. As the Veteran has not yet been afforded the opportunity to offer testimony on the issue on appeal, and because the RO schedules Board video-conference and Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted

Accordingly, this matter is hereby REMANDED for the following action:

1. Clarify with the Veteran and his representative as to whether a Board video-conference or Travel Board hearing is desired.

2.  Schedule the appropriate hearing in accordance at the earliest available opportunity.  Notify him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


